DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,8,11,12,14, is/are rejected under 35 U.S.C. 102a2 as being clearly anticipated by Chang-6730191.

Chang discloses 1. A method comprising: supplying a slurry (26, claim 3) onto a polishing pad 13; holding a first wafer 10 against the polishing pad 13 by a first polishing head 21; (Fig 6 shows holding two wafers 10 simultaneously with two heads 21 against pad 13, claims 1,2)  holding a second wafer 10 against the polishing pad 13 by a second polishing head 21; pushing (col 5, line 20) a first grindinq piece 42 against the polishinq pad 13 by the first polishinq head 21; and rotating the polishing pad 13 via rotatable platen 14 (col 5, line 3).  
2. The method of claim 1, wherein holding the first wafer against the polishing pad and holding the second wafer against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
3. The method of claim 1, further comprising: wherein pushing the first grinding piece 42 against the polishing pad 13 and holding the first wafer 10 against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
4. The method of claim 1, wherein pushing the first grinding piece 42 against the polishing pad 13, holding the first wafer 10 against the polishing pad 13, and holding the second wafer 10 against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
5. The method of claim 1, further comprising: pushing a second grinding piece 42 (Fig 6, col 5, lines 27-35) against the polishing pad 13, wherein pushing the first grinding piece 42 against the polishing pad, holding the first wafer 10 against the polishing pad, holding a second grinding piece 42 against the polishing pad, and holding the second wafer 10 against the polishing pad 13 are performed in the same period of time (Fig 6 shows two heads 21 holding two wafers 10 and two dressing pieces 42 against pad 13 simultaneously, claim 2, col 5, lines 27-35).  
7. The method of claim 1, further comprising: rotating the first polishing head 21 (Fig 6, any of the three heads 21 located to the left of middle “19”) about a first axis 24; and rotating the second polishing head 21 (Fig 6-see mark-up below-any of the three heads 21 located to the right of “19” and diametrically across from one of the first heads on the left) about a second axis (24-see Fig 6, see attached mark-up below), wherein the polishing pad 13 is rotated about a third axis 15/19 via platen 14 between the first axis and the second axis (Fig 6 mark-up below.)

    PNG
    media_image1.png
    527
    585
    media_image1.png
    Greyscale

8. The method of claim 7, further comprising: rotating the first grinding piece 42 about the first axis 24 (addressed above).  
11. A method comprising: supplying a slurry (26, claim 3) onto a polishing pad 13; holding a first grinding piece 42 of a first polishing head 21 against the polishing pad 13, wherein the first grinding piece 42 is fixed on the first polishing head 21-see Fig 4; holding a second grinding piece 42 of a second polishing head 21 against the polishing pad 13; and rotating the polishing pad via platen 14 (claim 3 and Fig 6 mark-up above shows simultaneous wafer polishing and dressing of pad with grinding pieces 42).  
12. The method of claim 11, wherein holding the first grinding piece 42 against the polishing pad 13 and holding the second grinding piece 42 against the polishing pad 13 are performed in the same period of time (Fig 6 above and claim3).  
14. The method of claim 11, further comprising: rotating the first grinding piece 42 about a first axis 24; and rotating the second grinding piece 42 about a second axis 24 (Fig 6), wherein the polishing pad 13 is rotated about a third axis 15/19 between the first axis 24 and the second axis 24 (Fig 6-see mark-up above-any of the three heads 21 located to the right of “19” and diametrically across from one of the first heads on the left).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,10,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191, alone.
	Chang discloses the claimed invention (including claims 17-20), as detailed above, but does not specifically disclose the location of the slurry distribution in Fig 6 related to the first and second polishing heads (1st and 2nd axes) and the first polishing head (1st axis) and the platen axis (3rd axis) or that the slurry is closer to one of the heads per claim 17.  However, Chang discloses supplying a slurry through 26 (claim 3) and in the prior art Figs shows the slurry being supplied between a first axis 24 and the platen axis (3rd axis). Although the exact location of the slurry supply is not shown in Fig 6, it would have been obvious to one of ordinary skill in the art at time invention was made to choose a central location to distribute the slurry by looking at Fig 1 of Change, such that one of ordinary skill would consider slurry distribution to be between a polishing head (1st axis) and the platen axis (3rd axis) which would result closer to one head than another head shown in Fig 6 of Chang and would be between a first and second head of Fig 6 of Chang in order to distribute slurry from one source that could simultaneously be used for two or more heads. 
Claim(s) 6,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191 in view of Stoeckgen-6699107.
Chang discloses the claimed invention, as detailed above, by does not show the source of pressure for pressing the polishing/condition head 21/20 being a first gas supplied to a chamber of the head 21/20.  
	However, Stoeckgen teaches a polishing/conditioning head 200 for simultaneously polishing a wafer 205 and conditioning 204 a pad 206 wherein the head includes a first gas source (not shown) for supplying a first gas to a chamber 207 of the polishing head 200 (col 4, line 60-col 5, line 5.)  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing head of Chang with a pressurized gas source and chamber, as taught by Stoeckgen, in order to precisely control the pressure of the wafer and grinding/conditioning piece against the pad to improve wafer uniformity during polishing.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar wafer polishers with dressing rings for simultaneously polishing wafer and dressing pad.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 21, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723